                                                                                                E-FILED
                                                               Friday, 06 September, 2019 10:04:00 AM
                                                                           Clerk, U.S. District Court, ILCD

               IN THE UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF ILLINOIS
                       SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )            Case No. 3:12-30041
                                                  )
LORI LANGEN,                                      )
                                                  )
       Defendant.                                 )

                                           OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

       Before the Court is Defendant Lori Langen’s Amended Motion

to Reduce Sentence under 18 U.S.C. § 3582(c)(2) and the United

States Sentencing Guidelines (USSG) Amendment 782 (eff. Nov. 1,

2014). d/e 39. Because Defendant’s sentence was not “based on”

an amended Guidelines range, Defendant’s motion is DENIED.

                                I.     BACKGROUND

       In June 2011, Defendant provided Crystal Krouse with

methadone. Plea Agreement ¶ 28, d/e 12. 1 Ms. Krouse was later

found dead in her bed as a result of methadone intoxication. Id. In


1 The Plea Agreement and the Sentencing Transcript are both sealed documents. The Court
notes that the Government did not request to cite to or quote from these sealed documents in
its brief. Nor did the Government request to file its brief under seal.
                                      Page 1 of 13
August 2011, Defendant sold methadone to two confidential

sources, both of whom were working with investigators with the

Central Illinois Enforcement Group. Id. During the exchange,

Defendant stated that she gave Ms. Krouse methadone. Id.

Defendant was arrested on federal charges of distribution of a

controlled substance on March 7, 2012. Crim. Compl. 1; Text

Order, Mar. 7, 2012.

     When a defendant and the Government agree to a specific

sentence that they feel is appropriate given the particular facts of

the case, they may enter into a written plea agreement under

Federal Rule of Criminal Procedure 11(c)(1)(C) (“11(c)(1)(C)

agreement”). Hughes v. United States, 138 S. Ct. 1765, 1769

(2018). The Government and Defendant entered into such an

agreement on June 20, 2012. See Plea Agreement. In the

agreement, Defendant pled guilty to three counts of unlawful

distribution of a controlled substance in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(C). Plea Agreement ¶¶ 3–4. While

Defendant was not charged with Ms. Krouse’s death, Defendant did

concede in her 11(c)(1)(C) agreement “that the death of Crystal

Krouse [was] a relevant factor” in determining the length of
                             Page 2 of 13
Defendant’s sentence. Id. at ¶ 20. The 11(c)(1)(C) agreement stated

that Defendant and the Government agreed to a term of

imprisonment of 120 months. Plea Agreement ¶ 6, d/e 12.

     At sentencing on December 3, 2012, Defendant’s potential

Guidelines range was calculated to be 12–18 months. Sent’g Tr.

13:13–16, Dec. 3, 2012, d/e 36. Rather than imposing a sentence

within that range, the Court accepted the 120-month sentence from

the 11(c)(1)(C) agreement and Defendant was so sentenced. Id.

     The United States Sentencing Commission (USSC) is required

to periodically review and revise the Sentencing Guidelines. 28

U.S.C. § 994(o). If a defendant’s original sentence was based on a

Guidelines range that was lowered by the USSC, the defendant’s

sentence may be reduced accordingly. 18 U.S.C. § 3582(c)(2). The

USSC adopted USSG Amendment 782 in November 2014, which

reduced the sentencing base levels for most drug offenses by two

levels. USSG App. C, Amend. 782 (Supp. Nov. 2012–Nov. 2016).

The Amendment was later made retroactive to allow defendants

sentenced under the higher levels to seek sentence reductions.

Amend. 788; Hughes, 138 S. Ct. at 1774. The base levels for the



                           Page 3 of 13
offenses for which Defendant was convicted were included in

Amendment 782.

     Defendant, therefore, filed her first pro se motion to reduce

sentence on August 1, 2014, under 18 U.S.C. § 3582(c)(2) and

Amendment 782. Def.’s Mot. to Reduce Sentence, Aug. 1, 2014,

d/e 26. Before receiving a ruling on the 2014 motion to reduce

sentence, Defendant filed a motion for appointment of counsel on

February 24, 2015, which was docketed as a second motion to

reduce sentence. Mot. for Appointment of Counsel, Feb. 24, 2015,

d/e 28. Those motions were denied on August 5, 2015. Text Order,

Aug. 5, 2015.

     In July 2018, Defendant filed another pro se Motion for

Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(2). d/e 34.

The Court appointed the Office of the Federal Public Defender to

represent Defendant. Text Order, July 17, 2018. Appointed

counsel subsequently filed the amended motion that is now before

the Court. In her current motion to reduce sentence, Defendant

asserts a new review of her motion is appropriate given the

Supreme Court’s decision in Hughes v. United States, in which the



                            Page 4 of 13
Supreme Court overruled the case law on which the Court’s denial

of Defendant’s first motion was based. Def.’s Am. Mot. 4.

                          II.   ANALYSIS

      A defendant who enters an 11(c)(1)(C) plea agreement may

also have his sentence reduced if his original sentence was based

on a Guidelines range subsequently lowered by the USSC. Hughes,

138 S. Ct. at 1776. Usually, defendants may only make one motion

to reduce sentence per USSC Guidelines Amendment. United

States v. Beard, 745 F.3d 288, 292 (7th Cir. 2017). However,

Defendant’s previous motion was reviewed using case law that has

since been overruled. A new analysis of Defendant’s motion is,

therefore, appropriate. However, under the current case law

Defendant’s sentence is still not based on a retroactively amended

Guidelines range. Consequently, Defendant is not eligible for a

reduced sentence.

A.   A new analysis of Defendant’s § 3582(c)(2) motion to
     reduce sentence is appropriate.

     Generally, a defendant may make one motion per retroactive

amendment. United States v. Beard, 745 F.3d 288, 292 (7th Cir.

2017). If a defendant is unsatisfied with a court’s decision on the


                            Page 5 of 13
motion to reduce sentence, the defendant’s only recourse is a direct

appeal. United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir.

2010). Defendants may not, however, file additional motions. Id.

Simply put, defendants usually only have one bite at the apple per

retroactive Amendment. Beard, 745 F.3d at 292.

     However, when the Court first denied Defendant’s § 3582(c)(2)

motion, the Court relied on Freeman v. United States, 564 U.S. 522

(2011). Text Order, Aug. 5, 2015. In Freeman, the Supreme Court

addressed whether 11(c)(1)(C) agreements were “based on” the

Sentencing Guidelines for purposes of motions for sentence

reductions under § 3582(c)(2). 564 U.S. at 525–26. But no opinion

in Freeman commanded a majority: a plurality opinion authored by

Justice Kennedy was joined by three Justices, a dissent authored

by Chief Justice Roberts was also joined by three Justices, and

Justice Sotomayor authored a separate concurrence. Hughes, 138

S. Ct. at 1771.

     Justices Kennedy and Sotomayor used different methods for

determining when a defendant’s 11(c)(1)(C) agreement was “based

on” an amended Sentencing Guidelines range. See Freeman, 564

U.S. 529–30 (plurality opinion); id. at 538–39 (Sotomayor, J.,
                            Page 6 of 13
concurring). In the plurality opinion, Justice Kennedy asserted that

a sentence is “based on” a Guidelines range in every case where it is

used as a “beginning point” to explain the decision to either adhere

to the range or deviate from it. Freeman, 564 U.S. at 529 (plurality

opinion). In contrast, Justice Sotomayor’s concurrence asserted

that sentences from 11(c)(1)(C) agreements should only be

considered “based on” a sentencing range if the agreement explicitly

references that range. Id. at 538–39 (Sotomayor, J., concurring).

     Because no opinion commanded a majority, the Circuit Courts

of Appeal were split as to which method to follow as controlling.

Hughes, 138 S. Ct. at 1771. When the Supreme Court decides a

case and no single rationale explaining the results commands a

majority, “the holding of the Court may be viewed as that position

taken by those Members who concurred in the judgments on the

narrowest grounds . . . .” Id. (citing Marks v. United States, 430

U.S. 188, 193 (1977) (further quotations and internal citations

omitted)).

     The First, Third, Fourth, Sixth, Seventh, Eighth, and Tenth

Circuits held that the “narrowest” opinion and method used in

Freeman was Justice Sotomayor’s concurrence. Id. However, the
                            Page 7 of 13
Courts of Appeals for the District of Columbia and the Ninth Circuit

held that neither Justice Kennedy’s plurality nor Justice

Sotomayor’s concurrence controlled because the reasoning in the

concurrence was not a “logical subset” of the plurality. Id. (citing

United States v. Davis, 825 F.3d 1014, 1021–1022 (9th Cir. 2016)

(en banc) and United States v. Epps, 707 F.3d 337, 350 (D.C. Cir.

2013)). But those Courts still adopted the method used in Justice

Kennedy’s plurality as the most persuasive interpretation of §

3582(c)(2).

     To correct the Circuit split and provide clarity, the Supreme

Court readdressed the “based on” issue in Hughes. Id. at 1771–72.

In Hughes, the Supreme Court held that 11(c)(1)(C) agreements are

no exception to the general rule that a defendant’s Guidelines range

is both the starting point and the basis for the defendant’s ultimate

sentence. Id. at 1776. However, “[i]f the Guidelines range was not

‘a relevant part of the analytic framework the judge used to

determine the sentence or to approve the [11(c)(1)(C)] agreement,’ . .

. [a sentence reduction] under § 3582(c)(2) is unavailable.” Id.

(quoting Freeman 564 U.S. at 530). This relief is only available

“absent clear demonstration, based on the record as a whole, that
                            Page 8 of 13
the court would have imposed the same sentence regardless of the

Guidelines.” Id. (citing Koons v. United States, 138 S. Ct. 1783,

1788–90 (2018)).

     Given the change in the law from Freeman to Hughes, a new

analysis of Defendant’s motion to reduce sentence under §

3582(c)(2) is, therefore, appropriate.

B.   Defendant’s sentence was not ‘based on’ a retroactively
     amended Guidelines range.

      A court’s calculation of a defendant’s Guidelines range at

sentencing does not necessarily mean that the accepted and

imposed sentence is “based on” that calculated range. Koons, 138

S. Ct. at 1786. Defendants must also show that the calculation of a

Guidelines range was more relevant to the sentence imposed than

any other statutory minimum. Id.

     For example, the sentences the five defendants in Koons v.

United States received were not “based on” retroactively amended

ranges. Id. at 1787. In that case, each defendant had a potentially

applicable mandatory minimum sentence greater than his

calculated Guidelines range. Id. Before imposing the defendants’

sentences, the district court first calculated the defendants’


                             Page 9 of 13
advisory Guidelines ranges. Id. But the court then discarded those

ranges in favor of the applicable mandatory minimums. Id. After

that, the Government moved for a downward departure from the

minimums. Id. This departure reflected the defendants’

substantial assistance to the Government, as was stated in their

11(c)(1)(C) agreements. Id. The Supreme Court, therefore, held that

the defendants’ sentences were not based on the applicable

Guidelines ranges. Id. at 1788. Instead, the defendants’ sentences

were based on their mandatory minimums and their substantial

assistance to the Government. Id. As a result, the defendants’

motions for sentence reduction under § 3582(c)(2) were denied. Id.

     Similarly, here, Defendant’s sentence was not “based on” a

Guidelines range retroactively amended by Amendment 782 and,

therefore, a sentence reduction under § 3582(c)(2) is unavailable.

Defendant’s 11(c)(1)(C) agreement stated that the Government and

Defendant took into account Defendant’s concession “that the death

of Crystal Krouse [was] a relevant factor[.]” Plea Agreement ¶ 20;

Def.’s Am. Mot. 2. The 11(c)(1)(C) agreement also stated that

“[a]rguably a sentencing enhancement under 21 U.S.C. § 841(a) and

U.S.S.G. § 2D1.1(a)(2) applies.” Plea Agreement ¶ 20. Such an
                           Page 10 of 13
enhancement would have raised Defendant’s base offense level from

16 to 38 and subjected Defendant to a statutory minimum term of

imprisonment of 240 months. U.S.S.G. § 2D1.1(a)(2) (a defendant’s

base offense level is raised to 38 “if the defendant is convicted

under 21 U.S.C. § 841(b)(1)(C) . . . and the offense of conviction

establishes that death or serious bodily injury resulted from the use

of the substance”); 21 U.S.C. § 841(b)(1)(C); Government’s Opp’n to

Def.’s Mot. 15, d/e 40. The Government only conceded that the

enhancement should not apply “for purposes of [the] plea.” Plea

Agreement ¶ 20.

     Instead, the parties agreed to a 120-month sentence, a

significant departure from the potential 240-month sentence the

parties agreed Defendant could have received with the

enhancement. Id. at ¶ 19; 21 U.S.C. § 841(a)(1)(C). This change

reflected Defendant’s cooperation with the Government and her

plea. Plea Agreement ¶ 19. At the same time, the 120-month

sentence imposed was also much higher than the 12- to 18-month

Guidelines range calculated at sentencing. Sent’g Tr. 5:22–6:2.

      However, the Court’s calculation of Defendant’s potential

Guidelines range at sentencing does not itself mean that the
                            Page 11 of 13
imposed sentence was “based on” the amended range as defined by

Hughes. Koons, 138 S. Ct. at 1786. Even though the Court

calculated the Guidelines range, the 11(c)(1)(C) agreement the

parties entered into did not reference any potential range. See Plea

Agreement ¶ 21. Additionally, the Court considered the death of

Ms. Krouse, not Defendant’s Guidelines range, in light of several of

the sentencing factors considered when determining an appropriate

sentence: the nature and circumstances of the offense, the need for

the imposed sentence to reflect the seriousness of the offense, and

to provide just punishment. 18 U.S.C. §§ 3553(a), (a)(1), (a)(2)(A).

Indeed, the Court noted at the sentencing hearing that the 120-

month sentence was accepted “because of the nature and

circumstances of the offense, the history of the defendant, and in

particular, the death.” Sent’g Tr. 13:13–16.

     Therefore, the death and the potential sentencing

enhancement were more relevant to the Court’s accepting

Defendant’s sentence than the calculated Guidelines range.

Hughes, 138 S. Ct. at 1776. Based on the record as a whole, this

Court clearly “would have imposed the same sentence regardless of

the Guidelines.” Id. Moreover, the fact that the sentence imposed
                            Page 12 of 13
by the Court varied greatly from both the calculated Guidelines

range and the potentially enhanced minimum sentence shows that

the sentence was not “based on” the calculated Guidelines range.

This variance shows that the potential sentence enhancement

played a more “relevant part” at sentencing than the Guidelines

range. See Koons, 138 S. Ct. at 1788 (quoting Hughes, 138 S. Ct.

at 1776 (“For a sentence to be “based on” a lowered Guidelines

range, the range must have at least played ‘a relevant part [in] the

framework the [sentencing] judge used’ in imposing the sentence.”)).

                        III. CONCLUSION

     Because Defendant’s sentence was not “based on” a

retroactively amended Guidelines range, Defendant’s Amended

Motion to Reduce Sentence (d/e 39) is DENIED. Defendant’s pro se

Motion for Reduction of Sentence (d/e 34), amended by the motion

filed through counsel, is DENIED for the same reason.


ENTERED: September 5, 2019.


FOR THE COURT:
                           /s/Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE


                            Page 13 of 13
